DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles S. Ho, Reg. No. 51807, Attorney of Record, on 06/07/2022.
The following claims have been amended based on amendment filed by Applicant dated 05/16/2022:
(Currently amended) A clipboard control method based on a mobile terminal, comprising:
(A) setting a clipboard, comprising: setting an allowable maximum number of copy content items in the clipboard and a clearing time, the clearing time being a survival time of one item of copy content in the clipboard; and setting the clipboard to be able to save multiple pieces of copy contents at the same time;
(B) receiving an operation instruction from a user to copy the multiple pieces of the copy contents, processing the multiple pieces of the copy contents in the clipboard, and saving the multiple pieces of the copy contents in the clipboard when the multiple pieces of the copy contents need to be copied; and
(C) receiving an operation instruction from the user to select a paste function when needing to paste, displaying all the copy content items in the clipboard based on creating time of the copy content items according to the selected paste function, selecting and pasting a specified copy content as needed;
wherein in the block (B) processing the multiple pieces of the copy contents in the clipboard comprises:
(B31) when the clipboard is empty and when a copy content item is created, obtaining the creating time of the copy content item, and setting a timeout time of a timer as the clearing time, and then starting the timer;
(B32) when an earliest saved copy content item in the clipboard is deleted, turning off the timer when the clipboard is empty after the deletion; or, obtaining the creating time of the earliest saved copy content item in the clipboard when the clipboard is not empty after the deletion, and setting the timeout time of the timer as the clearing time, and then restarting the timer; and
(B33) when the timer expires, deleting the earliest saved copy content item in the clipboard, turning off the timer when the clipboard is empty after the deletion; or, obtaining the creating time of the earliest saved copy content item in the clipboard when the clipboard is not empty after the deletion, and setting the timeout time of the timer as the clearing time, and then restarting the timer.

(Currently amended) The clipboard control method based on a mobile terminal according to claim 1, wherein the block (B) comprises:
(B1) when a user copy operation is detected, deleting an earliest saved copy content item when the copy content items existed in the clipboard reach the maximum number of the copy content items, and creating a copy content item in the clipboard for the copy operation;
wherein the copy content item comprises a creating time of the copy content item, and the copy content;
the creating time of the copy content item is a time when the copy content item is created; and
the copy content is a content copied from the copy operation.

5. (Currently amended) A clipboard control method based on a mobile terminal, comprising:
(A) setting a clipboard, comprising setting an allowable number of copy content items in the clipboard and a survival time of a copy content corresponding to each of the copy content items in the clipboard, and setting the clipboard to be able to save multiple pieces of copy contents at the same time;
(B) receiving an operation instruction from a user to copy the multiple pieces of the copy contents, processing the multiple pieces of the copy contents in the clipboard, and saving the multiple pieces of the copy contents in the clipboard when the multiple pieces of the copy contents need to be copied; and
(C) receiving an operation instruction from the user to select a paste function when needing to paste, displaying the multiple pieces of the copy contents sequentially according to the selected pasting function, selecting and pasting a specified copy content as needed;
wherein in the block (B) processing the multiple pieces of the copy contents in the clipboard comprises:
(B31) when the clipboard is empty and when a copy content item is created, obtaining the creating time of the copy content item, and setting a timeout time of a timer as the survival time, and then starting the timer;
(B32) when an earliest saved copy content item in the clipboard is deleted, turning off the timer when the clipboard is empty after the deletion; or, obtaining the creating time of the earliest saved copy content item in the clipboard when the clipboard is not empty after the deletion, and setting the timeout time of the timer as the clearing time, and then restarting the timer; and
(B33) when the timer expires, deleting the earliest saved copy content item in the clipboard, turning off the timer when the clipboard is empty after the deletion; or, obtaining the creating time of the earliest saved copy content item in the clipboard when the clipboard is not empty after the deletion, and setting the timeout time of the timer as the survival time, and then restarting the timer.

11. (Currently amended) A clipboard control system based on a mobile terminal, comprising a processor and a memory, wherein the memory is configured to store computer instructions, the processor executes the computer instructions and is configured to:
set up a clipboard for setting an allowable number of copy content items in the clipboard and a survival time corresponding to each copy content in the clipboard; wherein the clipboard is set to be able to save multiple pieces of copy contents;
receive an operation instruction from a user for copying the multiple pieces of the copy contents, process the multiple pieces of the copy contents in the clipboard, and save the multiple pieces of the copy contents in the clipboard when the multiple pieces of the copy contents need to be copied; and
(WISPRO-1857-USPT/01547118v1 }5receive the user operation instruction for selecting a paste function when the pasting is needed, display the multiple pieces of the copy contents sequentially according to the selected paste function, and select and paste a specified copy content as needed;
wherein the processor is further configured to:
when the clipboard is empty and when a copy content item is created, obtain the creating time of the copy content item, and set a timeout time of a timer as the survival time, and then start the timer;
when an earliest saved copy content item in the clipboard is deleted, turn off the timer when the clipboard is empty after the deletion; or, obtain the creating time of the earliest saved copy content item in the clipboard when the clipboard is not empty after the deletion, and set the timeout time of the timer as the survival time, and then restart the timer; and
when the timer expires, delete the earliest saved copy content item in the clipboard, turn off the timer when the clipboard is empty after the deletion; or, obtain the creating time of the earliest saved copy content item in the clipboard when the clipboard is not empty after the deletion, and set the timeout time of the timer as the survival time, and then restart the timer.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
 In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 5 and 11 as a whole.
At best the prior arts of record disclose, specifically for claim 1:
Han et al. (US 20120246594 A1) discloses a portable terminal and a method for managing items on a clipboard of the portable terminal that enables a user to copy text and data items simultaneously on to the clipboard and to paste the copied items individually where and when the user intends ([0003]), (A) setting a clipboard, comprising: setting an allowable maximum number of copy content items of the clipboard (Fig. 6, 603; [0082]-[0083]) and a clearing time, the clearing time being a survival time of one item of copy content in the clipboard ([0045]); and setting the clipboard to be able to save multiple pieces of copy contents at the same time ([0057]);
(B) receiving an operation instruction from a user to copy the multiple pieces of copy contents, processing the copy contents in the clipboard, and saving the multiple pieces of the copy contents in the clipboard when the multiple pieces of contents need to be copied (Fig. 2; [0049]-[0056]); and
(C) receiving an operation instruction from the user to select a paste function when needing to paste (Fig. 5, 503; [0075]; Fig. 6; [0081]), displaying all the copy content items in the clipboard … according to the selected paste function (Fig. 5, 505; [0076]; Fig. 6, 630, 635; [0082]), selecting and pasting a specified content as needed (Fig. 5, 507; [0077]; Fig. 5, 509; [0078]).
Huang et al. (US 20160154686 A1) discloses receiving an operation instruction from the user to select a paste function when needing to paste (Fig. 1, S103; [0039]), displaying all the copy content items in the clipboard based on creating time of the items according to the selected paste function (Fig. 4, 304; [0039]; Fig. 5, 503; [0073]; [0052]).
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 5 and 11 as a whole.
 Thus, independent claims 1, 5 and 11 are allowed over the prior art of record. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/           Examiner, Art Unit 2143                                                                                                                                                                                             
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143